Citation Nr: 1536395	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  06-21 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an initial evaluation in excess of 30 percent for a cervical spine disability.  

3.  Entitlement to an increased evaluation for cardiomyopathy, to include an initial evaluation in excess of 10 percent and an evaluation in excess of 30 percent as of June 8, 2010.  

4.  Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to September 1985 and from December 1990 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Boston, Massachusetts, which denied entitlement to service connection for right knee tendonitis and granted service connection and entitlement to an initial evaluation of 20 percent for degenerative disc disease, C5-6, with herniation, service connection for cardiomyopathy with an evaluation of 10 percent and service connection for hemorrhoids with an evaluation of 10 percent.  These claims were previously remanded by the Board in January 2010 for further evidentiary development.  In May 2006, the RO increased the initial evaluation for the cervical spine disability to 30 percent, effective from the date of service connection.  

The record also contains evidence suggesting that the Veteran's cardiomyopathy results in occupational impairment and the Veteran's representative asserted in July 2015 that this reasonably raised a claim of entitlement to TDIU benefits.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Absent representation by a private attorney, remands to the RO are via the Appeals Management Center (AMC) in Washington, DC.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The issues of entitlement to service connection for a right knee disability, entitlement to an initial evaluation in excess of 10 percent for hemorrhoids and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the pendency of this claim has the Veteran's cervical spine disability resulted in unfavorable ankylosis.  

2.  Throughout the pendency of this claim, the Veteran's cardiomyopathy has resulted in left ventricular ejection fraction of approximately 45 percent to 50 percent.  

3.  At no time during the pendency of this claim has the Veteran's cardiomyopathy resulted in congestive heart failure, a workload of 3 METs or less or an ejection fraction of less than 30 percent.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial evaluation in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an initial evaluation of 60 percent for cardiomyopathy have been met.  U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.104, Diagnostic Code 7020 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims arise from her disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in September 2005, April 2006, June 2010, and January 2015, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its January 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for new VA examinations.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Cervical Spine

The Veteran contends that she is entitled to an initial evaluation in excess of 30 percent for her service-connected cervical spine disability.  However, at no time during the pendency of this claim has the evidence suggested that a higher evaluation of 40 percent is warranted for a cervical spine disability.  As such, the claim must be denied.  

For historical purposes, the Veteran was originally granted service connection for a cervical spine disability in a January 2006 rating decision.  A 20 percent evaluation was assigned under Diagnostic Code 5242, effective as of September 1, 2005.  A timely notice of disagreement was received from the Veteran in January 2006, and in a May 2006 rating decision, her disability evaluation was increased to 30 percent, effective as of September 1, 2005.  The Veteran's 30 percent evaluation was continued in a June 2006 statement of the case.  The Veteran appealed this rating to the Board in July 2006.  

According to a December 2004 private treatment note, the Veteran had been experiencing progressive neck pain for the past 4 years.  A January 2005 treatment note reflects that cervical spine surgery was being considered.  

The Veteran was afforded a VA examination of the cervical spine in September 2005.  X-rays revealed degenerative disc disease at C5-6.  Moderate tenderness to palpation and percussion was noted upon examination.  The Veteran was capable of forward flexion to 20 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left lateral rotation to 40 degrees and right lateral rotation to 45 degrees.  

The Veteran underwent an additional VA examination in April 2006.  The Veteran reported flare-ups occurring every one to two months, resulting in an inability to move her neck.  Range of motion testing revealed flexion to 20 degrees (with pain beginning at 10 degrees), extension to 30 degrees (with pain beginning at 20 degrees), left lateral flexion to 20 degrees (with pain beginning at 20 degrees), right lateral flexion to 20 degrees (with pain beginning at 20 degrees), left lateral rotation to 40 degrees (with pain beginning at 30 degrees) and right lateral rotation to 30 degrees (with pain beginning at 20 degrees).  The Veteran was diagnosed with chronic neck pain that was most likely caused by C5-6 disc bulging and degenerative changes of the C5-6 spine.  This resulted in occupational impairment due to decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength of the upper extremities and pain.  The Veteran is already service-connected for neurological impairment of the upper extremities, bilaterally.  

The Veteran was most recently afforded a VA examination of the cervical spine in November 2014.  The Veteran was noted to be suffering from a cervical strain and degenerative arthritis of the spine.  The Veteran endorsed flare-ups occurring once per month lasting for 2 days.  It was noted that she had called in sick to work when these occur.  Range of motion testing revealed flexion to 25 degrees (with pain beginning at 25 degrees), extension to 10 degrees (with no objective evidence of pain), right lateral flexion to 20 degrees (with pain beginning at 20 degrees), left lateral flexion to 15 degrees (with pain beginning at 15 degrees), right lateral rotation to 40 degrees (with no objective evidence of pain) and left lateral flexion to 40 degrees (with no objective evidence of pain).  The Veteran was able to perform repetitive testing with no further reduction in range of motion.  Functional loss existed due to less movement than normal, excess fatigability, pain on movement and interference with sitting, standing and/or weight-bearing.  The Veteran did not suffer from intervertebral disc syndrome of the cervical spine.  This condition impacted the Veteran's ability to work in that she could not sit in a chair for longer than 8 minutes without going numb in her legs and feet.  She could not type on a computer and view the screen for extended periods of time due to her neck pain.  She needs to take frequent breaks and move her neck and reposition.  There was no history of falls and she did not use a cane for walking.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent for her service-connected cervical spine disability at any time during the pendency of this claim.  A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.  A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id at Note (5).  

The record reflects that the Veteran has maintained motion in her cervical spine throughout the pendency of this claim.  At no time has the evidence suggested that the Veteran suffers from unfavorable ankylosis of the cervical spine.  While the Veteran has reported an inability to move her neck due to pain during flare-ups, limitation of motion described by the Veteran is contemplated in a 30 percent rating which is assigned when no range of motion is present (i.e., 0 degrees) or the neck is fixed in a favorable position.  The Veteran does not suffer from unfavorable ankylosis and a higher evaluation of 40 percent is not warranted at any time during the pendency of this claim.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

As previously noted, despite the Veteran's reports of pain and despite her functional impairment due to symptoms such as limited motion and excess fatigability, she has still maintained a range of motion in her neck.  There is no evidence to suggest that her functional impairment, even during times of flare-ups, has rendered her neck so disabled as to reach the degree of disability envisioned by a 40 percent rating for unfavorable ankylosis.  As such, a higher evaluation is not warranted due to functional impairment.  

The Board recognizes that the Veteran believes that she is entitled to an initial evaluation in excess of 30 percent for her service-connected cervical spine disability.  However, she has not provided VA with any medical or lay evidence to demonstrate that she meets the diagnostic criteria for an evaluation in excess of 30 percent at any time during the pendency of this claim.  In a December 2014 statement, the Veteran alleged that her neck pain had significantly increased in intensity.  While the Board is sympathetic to the Veteran's situation, she has not provided VA with any probative evidence to suggest that she suffers from unfavorable ankylosis of the cervical spine at any time during the pendency of this claim.  In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that she believes she is entitled to a higher rating.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the neck impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  As such, a higher evaluation of 40 percent cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for a cervical spine disability must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of her service-connected cervical spine disability on her activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain, limitation of motion and occupational impairment due to difficulty sitting and staring at a computer screen.  Her 30 percent rating, however, is meant to compensate for impairment such as limited and painful motion, as well as occupational impairment.  38 C.F.R. § 4.1 (2015).  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Cardiomyopathy

The Veteran also contends that she is entitled to increased evaluations for her service-connected cardiomyopathy.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that an initial disability evaluation of 60 percent is warranted.  However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 60 percent is not warranted at any time during the pendency of this claim.  

For historical purposes, the Veteran was originally granted service connection for a heart condition in a November 2005 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7020, effective as of September 1, 2005.  A timely notice of disagreement was received from the Veteran in January 2006.  Her initial evaluation was subsequently increased to 10 percent in a May 2006 rating decision, and this evaluation was continued in a June 2006 statement of the case.  The Veteran appealed this rating to the Board in July 2006.  Her disability evaluation was subsequently increased to 30 percent in a November 2014 rating decision, effective as of June 8, 2010.  As such, the issues currently on appeal are entitlement to an evaluation in excess of 10 percent for cardiomyopathy prior to June 8, 2010, and an evaluation in excess of 30 percent as of June 8, 2010.  

The Veteran was originally afforded a VA examination of the heart in September 2005.  It was noted that the Veteran was diagnosed with cardiomyopathy during service and that an echocardiogram as well as a stress echo revealed normal chamber sizes and normal valves with a mildly depressed ejection fraction of approximately 45 percent.  A private cardiologist from April 2005 was noted to have performed an echocardiogram that was read as normal with an ejection fraction of 50 percent.  The Veteran was diagnosed with idiopathic cardiomyopathy, improved.  She did not take any medical therapy for her cardiac condition.  

According to a June 2006 VA treatment note, the Veteran had an ejection fraction of 45 percent.  A July 2007 VA treatment note also reflects an ejection fraction of 45 percent.  METs were noted to be over 14 at this time.  

The Veteran was subsequently afforded a VA examination of the heart in June 2010.  It was noted that the Veteran had an ejection fraction of 45 percent in 2002, of 56 percent in 2007 and of 55 - 60 percent in 2009.  Current examination revealed an ejection fraction to be normal with METs between 7 and 9.  A July 2010 addendum noted that the Veteran had not suffered from congestive heart failure.  An echocardiogram from 2009 revealed an ejection fraction of 55 percent with no regional wall motion abnormalities.  Exercise testing was felt to be unreliable due to arthritis, tendinitis and back pain.  Her METs were estimated at 7 to 9 from her description of her physical activities.  

The Veteran was afforded an additional VA examination of the heart in December 29, 2014.  It was noted that the Veteran no longer required continuous medication to control her heart condition.  There was no history of congestive heart failure.  Examination revealed METs to be between 3 and 5.  Ejection fraction was found to be 45 percent.  It was noted that this was likely due to the Veteran's activity level.  Echocardiogram revealed an ejection fraction between 50 and 55 percent.  

The Board finds that the evidence of record demonstrates that an initial evaluation of 60 percent is warranted.  According to 38 C.F.R. § 4.104, Diagnostic Code 7020, a 60 percent evaluation is warranted when there is evidence of cardiomyopathy with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular ejection fraction of 30 to 50 percent.  According to a September 2005 VA treatment note, the Veteran's ejection fraction was approximately 50 percent.  It was subsequently noted to be 45 percent upon treatment in June 2006 and again upon treatment in July 2007.  The Board recognizes that the Veteran's ejection fraction was found to be 55 percent upon examination in July 2010.  However, she was subsequently found to have METs between 3 and 5 with an ejection fraction of 45 percent upon examination in December 2014.  As such, the Board finds that the evidence, when viewed in its entirety, suggests that the Veteran's heart disability is most appropriately represented by a 60 percent evaluation throughout the pendency of her claim.  

The Board recognizes that the December 2014 VA examiner indicated that the percentage of the METs level limitation that was due solely to a heart condition was only 50 percent.  However, the examiner proceeded to state that there were no other non-cardiac medical conditions limiting the Veteran's METs level and that her METs level of between 3 and 5 was solely due to the cardiac condition.  A 60 percent evaluation is warranted when there is cardiomyopathy with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See id.  As such, the criteria for a 60 percent evaluation have been satisfied.  

However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 60 percent is not warranted at any time during the pendency of this claim.  A higher evaluation of 100 percent requires evidence of cardiomyopathy with chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.  At no time during the pendency of this claim has the evidence demonstrates congestive heart failure, METs of 3 or less or an ejection fraction of less than 30 percent.  The Veteran has not submitted any medical or lay evidence since her most recent examination of December 2014 to suggest her condition has worsened.  As such, a higher evaluation of 100 percent is not warranted at any time during the pendency of this claim.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial evaluation of 60 percent for cardiomyopathy is warranted.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence is against a finding of entitlement to a 100 percent evaluation for cardiomyopathy at any time during the pendency of this claim, and this aspect of the Veteran's claim must be denied.

The Board has again considered whether the evidence of record warrants referral for extraschedular consideration in this case.  However, having considered the Veteran's complaints as to the effects of her service-connected cardiomyopathy on her activities of work and daily living, the Board finds that all aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Veteran complains of shortness of breath and limited physical activity.  Her 60 percent rating, however, is specifically meant to compensate for impairment such as this.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Also, as noted above, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  





ORDER

The claim of entitlement to an evaluation in excess of 30 percent for a cervical spine disability is denied.  

An initial evaluation of 60 percent for cardiomyopathy is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

Right Knee Disability

The Veteran contends that she is entitled to service connection for a right knee disability.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was afforded a VA examination to determine the etiology of this condition in June 2010.  According to the examiner, it was less likely as not that the Veteran's recurrent right knee instability was caused by or a result of an injury suffered during service time.  The examiner provided no further explanation or rationale in support of this opinion.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support her opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

As the June 2010 VA examiner failed to provide any rationale in support of the opinion offered, the Veteran must be scheduled for a new VA examination to determine whether it is at least as likely as not that she suffers from a current right knee disability that manifested during, or as a result of, active military service.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Hemorrhoids

Finally, the Veteran contends that she is entitled to an initial evaluation in excess of 10 percent for her service-connected hemorrhoids.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For historical purposes, the Veteran was originally granted service connection for hemorrhoids in a January 2006 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7336, effective as of September 1, 2005.  A timely notice of disagreement was received in January 2006, and in a June 2006 rating decision, the Veteran's initial evaluation was increased to 10 percent.  The Veteran appealed this evaluation to the Board in July 2006.  

According to a September 2005 VA examination report, the Veteran had a history of hemorrhoids.  This condition worsened during her pregnancy eight years earlier but was marked by regression of the problem following completion of gestation.  Since her pregnancy, she noted intermittent engorgement of external hemorrhoids which she treated with local care, creams and dietary fiber laxatives.  She had never experienced thrombosis but she did note occasional "spotting" of toilet tissue.  Examination revealed two large complexes of hemorrhoids.  There was normal sphincter tone and no masses.  

The Veteran underwent an additional VA examination in June 2010.  The Veteran reported intermittent symptoms associated with her hemorrhoids.  This was primarily related to severe chronic constipation where she moves her bowels only about once a week.  It was noted that she did not experience hemorrhoidal symptoms until she moved her bowels.  Following this she had swollen hemorrhoids and pain for one to two days after her bowel movement.  Because of this she reported that she was unable to sit down when the hemorrhoids were flared up and although she is trained in computers, she cannot do a job that requires her to sit.  Her current occupation was teaching and allowed her to remain standing.  Physical examination revealed moderate to large internal and external hemorrhoids with some degree of prolapse and large skin tags.  This occupied the circumference of the anal verge.  The examiner concluded that the Veteran had moderate to large combined hemorrhoids which were significantly symptomatic due to the medication that she had been taking for urinary incontinence and the resulting chronic constipation.  The hemorrhoids were large enough and severe enough to affect what she was able to do as far as a job because of her inability to sit down when the hemorrhoids were flare up.  She was not at this time willing to consider surgery, although it was felt that her hemorrhoids were large enough that surgery might help.  

The Veteran is presently rated under Diagnostic Code 7336.  Under this code, external or internal hemorrhoids with persistent bleeding and with secondary anemia or with fissures are rated as 20 percent disabling; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated as 10 percent disabling; and mild or moderate hemorrhoids are rated as 0 percent disabling.  38 C.F.R. § 4.114.  However, a review of the June 2010 VA examination report, as noted by the Veteran's representative in a July 2015 statement, failed to identify whether there were anal fissures, persistent bleeding or secondary anemia.  After reviewing the examination report, the Board agrees.  As such, the Veteran should be scheduled for a new VA examination to determine the current level of severity of her service-connected hemorrhoids.  

TDIU Benefits

Finally, the Veteran's representative has raised the issue of entitlement to TDIU benefits.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, it is presently unclear whether the Veteran is in fact unemployed.  According to a June 2010 VA examination report, the Veteran was presently employed as a high school teacher.  To date, VA has not received any evidence from the Veteran to indicate that she is now unemployed.  The Veteran should be contacted and asked to provide VA with information regarding her current employment status, including a fully filled out VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice which informs the Veteran of the evidence necessary to establish a TDIU. 

2.  The Veteran should be contacted and asked to provide VA with information regarding her current employment status.  She must also be provided a VA Form 21-8940 and instructed that this must be completely filled out and returned to VA.  

3.  The Veteran should be scheduled for a VA examination before an appropriate examiner regarding her right knee.  The Veteran's claims file and a copy of this remand are to be made available for review by the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, including X-rays if needed, and address the following:  

(a) Does the Veteran suffer from a current chronic disability associated with the right knee?  

(b) If any current chronic right knee disability is identified, the examiner is asked to opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service.  

In providing an opinion, the Veteran's lay assertions regarding her history must be considered and discussed, and a full rationale in support of any opinion offered must be provided.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify whether there is additional evidence that would permit a more definitive opinion.  

The examiner should also discuss, if the right knee is deemed to have manifested during, or as a result of service, any and all occupational impairment stemming from the right knee.  

4.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of her service-connected hemorrhoids.  The Veteran's claims file and a copy of this remand are to be made available for review by the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, and describe in detail all present symptomatology associated with the Veteran's hemorrhoids.  Specifically, the examiner should identify whether the Veteran's hemorrhoids result in persistent bleeding with secondary anemia and/or fissures.   

The Veteran's lay assertions must be considered and discussed, and a full rationale in support of any opinion offered must be provided.  If any information cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify whether there is additional evidence that would permit a more definitive finding.  

The examiner should also discuss any and all occupational impairment stemming from the Veteran's hemorrhoids.  

5.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

6.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and her representative a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


